Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US Pub. 2016/0133575) and Antonelli et al. (US Pub. 2015/0380296).
Regarding claim 1, Gates teaches a method for processing a substrate, comprising: 
providing a substrate 201 comprising a metal region 203 and a dielectric region surrounding the metal region 203 (Fig. 1-2); and 
selectively forming a cobalt-containing alloy cap layer (205 and/or 207) on the metal region 203 by exposing the substrate to a first material and a second material, the first material (e.g. layer 205) is selected from a group consisting of an aluminum-
Perhaps in the interest of brevity, Gates is silent on using the terms, a first precursor and the second precursor; however, the Examiner understands that the first and second material comprising the above-mentioned material are widely known to be used as composition of a first and second precursors to form a metallic/metal-alloy component. It is widely known that precursors comprising metals are used to form metallic or metallic-alloy layers of a semiconductor device. For instance, Antonelli teaches the use of precursor comprising metals in CVD or ALD processes to form metallic layers (see Para [0036, 0042] and Fig. 1A-1D). As such, the use of metallic precursors to form metallic layers would have been obvious and within the routine skill in the art.   
Regarding claim 2, the combination of Gates and Antonelli teaches the method of claim 1, wherein the substrate is exposed to the first precursor and the second precursor in an alternating manner until a desired thickness of the cobalt-containing alloy cap layer is reached (Gate’s Para [0020-0021] and Fig. 1-4).
.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gates and Antonelli as applied to claim 1 above, and in further view of Werkhoven et al. (US Pub. 2001/0041250).
Regarding claim 3, Though Gates teaches an intermediate region 215 between the metal region and the dielectric region; however, Gates is silent on the intermediate region comprising: a barrier layer adjacent to the dielectric region; a liner layer formed on the barrier layer; and a seed layer formed on the liner layer.  The Examiner understands that said claim features would have been obvious in the semiconductor art. For instance, Werkhoven teaches in Fig. 9-10, wherein an intermediate region 424 comprising: a barrier layer 432 adjacent to the dielectric region; a liner layer 434 formed on the barrier layer; and a seed layer 436 formed on the liner layer 434 for the benefit of mitigating diffusion of ions. As such, said claim features would have been obvious and required ordinary skill in the art.
Regarding claim 4, the combination of Gates, Antonelli and Werkhoven teaches the method of claim 3, wherein the barrier layer comprises Ta, Ti, TiN, TaN, Mn, MnN, or a combination thereof, the liner layer comprises Ru, Co, Pt, Pd, Os, or Ni, and the seed layer comprises copper, cobalt, nickel, gold, silver, manganese, tin, aluminum,  ruthenium, or alloys thereof (said claim feature would have been obvious in view of the prior art).

Regarding claim 6, the combination of Gates, Antonelli and Werkhoven teaches the method of claim 4, wherein the seed layer is pure copper, copper aluminum (CuAI) alloy having Al concentration of about 0.1% to about 10%, or 15PATENTAttorney Docket No.: 024326/USAcopper manganese (CuMn) alloy having Mn concentration of about 0.1% to about 10% in weight (e.g. Gates’ Para [0022-0023]).  Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are they are not found to be persuasive. The Examiner would like to point out that Gates provides a list of materials for the first material (see Para [0020] and Fig. 2), and a list of materials for the second material (see Para [0021]), and teaches that the material composition for the first material and the second material can be different. The Examiner has used the secondary reference, Antonelli, to address the obvious and widely known usage of precursors. Antonelli teaches wherein metallic precursors are used prior to the formation of metallic or metal alloy capping layers. Antonelli expressly teaches the use of cobalt precursors, aluminum precursors and manganese precursors 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894